Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.76 Page 1 of 44




                EXHIBIT E
Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.77 Page 2 of 44




         Email questions to PatentQuality@uspto.gov
        Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.78 Page 3 of 44




Patent Quality Chat
2019 Revised Patent
Subject Matter Eligibility Guidance
January 10, 2019




                 Email questions to PatentQuality@uspto.gov
     Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.79 Page 4 of 44




To send in questions or comments during the
webinar, please email:

PatentQuality@uspto.gov




              Email questions to PatentQuality@uspto.gov
www.uspto.gov/patentquality
     Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.80 Page 5 of 44




              Email questions to PatentQuality@uspto.gov                         4
        Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.81 Page 6 of 44

www.uspto.gov/patent/initiatives/patent-quality-chat




                 Email questions to PatentQuality@uspto.gov                         5
              Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.82 Page 7 of 44



Patent Quality Chat
2019 Revised Patent
Subject Matter Eligibility Guidance
Bob Bahr
Deputy Commissioner for Patent Examination Policy


Matthew Sked
Senior Legal Advisor, Office of Patent Legal Administration




                        Email questions to PatentQuality@uspto.gov                        6
             Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.83 Page 8 of 44
Overview
•   Today we will be discussing the 2019 Revised Patent Subject Matter
    Eligibility Guidance
    – Notice announcing this revision to examination procedure and requesting
      public comments published on January 7, 2019
    – The notice is available at this link:
        www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf




                      Email questions to PatentQuality@uspto.gov                         7
    Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.84 Page 9 of 44




INTRODUCTION




             Email questions to PatentQuality@uspto.gov                         8
             Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.85 Page 10 of 44
USPTO Strategic Plan
•   Key goal is to optimize patent reliability
     – As the USPTO director has explained, “[r]eliable patent rights are key to
       economic growth. Providing high quality, efficient examination of patent
       applications will serve the American economy well.”
     – Initiatives to achieve this goal include:
         • Improving examiner access to prior art
         • Enhancing operations of the PTAB
         • Training and guidance initiatives to support high-quality examination




                      Email questions to PatentQuality@uspto.gov                          9
             Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.86 Page 11 of 44
Current training & guidance initiatives
•   Initiatives rolled out in 2018 focus on reinforcing examiners’ knowledge
    of the current procedures and legal tests, and on teaching analytical and
    writing techniques:
     – Prior Art Capstone Workshop on 35 U.S.C. 102 and 103
     – Legal Analysis and Writing (LAW) Workshop III Training
•   Two new initiatives:
     – Examining Computer-Implemented Functional Claim Limitations for
       Compliance with 35 U.S.C. 112 (see notice)
     – 2019 Revised Patent Subject Matter Eligibility Guidance on 35 U.S.C. 101




                      Email questions to PatentQuality@uspto.gov                          10
              Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.87 Page 12 of 44
Section 112 initiative
•   Addresses issues under 35 U.S.C. 112 related to the examination of computer-
    implemented functional claims
     – Covers claim interpretation, including interpretation under 35 U.S.C. 112(f)
     – Covers the Section 112 requirements for definiteness, enablement, and an adequate
       written description
•   The purpose of this initiative is to reinforce good practices in claim interpretation
    and evaluation of the Section 112 requirements
     – Emphasizes that problems with functional claiming can be effectively addressed using
       long-standing, well-understood principles under Section 112
     – It reinforces examination practice with respect to claim interpretation and does not
       alter any guidance provided in the MPEP
     – The Federal Register Notice announcing this initiative provides a refresher on these
       topics in order to enhance the quality of examination
•   Training on Section 112 is planned as part of this initiative
                       Email questions to PatentQuality@uspto.gov                          11
              Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.88 Page 13 of 44
Section 101 initiative: Revised guidance
•   The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter
    “2019 PEG”) published in January 2019.
•   The guidance was revised for several reasons:
     – Increase clarity, predictability and consistency in how Section 101 is applied
       during examination.
     – Enable examiners to more readily determine if a claim does (or does not)
       recite an abstract idea.




                       Email questions to PatentQuality@uspto.gov                          12
    Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.89 Page 14 of 44




2019 PEG




             Email questions to PatentQuality@uspto.gov                          13
            Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.90 Page 15 of 44
Overview of 2019 PEG
•   Makes two changes in Step 2A:
    – Sets forth new procedure for Step 2A (called “revised Step 2A”) under which
      a claim is not “directed to” a judicial exception unless the claim satisfies a
      two-prong inquiry; and
    – For abstract ideas, replaces the “Eligibility Quick Reference Sheet
      Identifying Abstract Ideas” with an identification of particular
      groupings of abstract ideas




                     Email questions to PatentQuality@uspto.gov                          14
       Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.91 Page 16 of 44
What remains the same
                                              •    No changes to:
                                                    – Step 1 (statutory categories)
                                                    – Streamlined analysis
                                                    – Step 2B




                Email questions to PatentQuality@uspto.gov                            15
       Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.92 Page 17 of 44
What has changed: Revised Step 2A




                                        •    2019 PEG revises Step 2A:
                                              – Creates new two-prong
                                                inquiry for determining
                                                whether a claim is “directed
                                                to” an exception.
                                              – Groups abstract ideas.




                Email questions to PatentQuality@uspto.gov                          16
            Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.93 Page 18 of 44
MPEP flowchart including revised Step 2A

  MPEP                                                                                    Revised
flowchart                                                                                 Step 2A
                                                                                         flowchart




                     Email questions to PatentQuality@uspto.gov                                17
       Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.94 Page 19 of 44
What has changed: Revised Step 2A
                                              •    This flowchart depicts revised
                                                   Step 2A.
                                              •    Under this new two-prong
                                                   inquiry, a claim is now eligible at
                                                   revised Step 2A unless it:
                                                    – Recites a judicial exception and
                                                    – The exception is not integrated
                                                      into a practical application of
                                                      the exception.




                Email questions to PatentQuality@uspto.gov                           18
               Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.95 Page 20 of 44
Revised Step 2A is a two-prong inquiry
•   Prong One: Evaluate whether the claim recites a judicial exception (an
    abstract idea enumerated in the 2019 PEG, a law of nature, or a natural
    phenomenon).
     – If no exception is recited, the claim is eligible. This concludes the eligibility analysis.
     – If claim recites an exception, go to Prong Two.

•   Prong Two: Evaluate whether the claim recites additional elements that
    integrate the exception into a practical application of the exception.
     – If the recited exception is integrated into a practical application, then the claim is
       eligible. This concludes the eligibility analysis.
     – If the exception is not integrated into a practical application, then the claim is “directed
       to” the exception. Go to Step 2B for further analysis.



                        Email questions to PatentQuality@uspto.gov                                   19
            Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.96 Page 21 of 44
Prong One: Overview
•   Prong One vs. prior guidance
    – For laws of nature and natural phenomena, Prong One does not represent
      a change from prior guidance.
        • Continue to use the “recite” standard set forth in MPEP 2106.04(b) and (c),
          including the markedly different characteristics analysis, to determine if a claim
          recites a law of nature or natural phenomenon.
        • If the claim recites a law of nature or natural phenomenon (including a product of
          nature), the analysis proceeds to Prong Two.
    – For abstract ideas, Prong One represents a change from prior guidance
        • Now use groupings of abstract ideas.
        • No longer use the “Eligibility Quick Reference Sheet Identifying Abstract
          Ideas” when determining whether a claim recites an abstract idea.



                     Email questions to PatentQuality@uspto.gov                            20
               Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.97 Page 22 of 44
Prong One: Abstract ideas
•   Prong One procedure for determining whether a claim “recites” an
    abstract idea is:
     – Identify the specific limitation(s) in the claim under examination that the examiner
       believes recites an abstract idea, and
     – Determine whether the identified limitation(s) falls within at least one of the groupings
       of abstract ideas enumerated in the 2019 PEG.

•   If the identified limitation(s) falls within any of the groupings of abstract
    ideas enumerated in the 2019 PEG, the analysis should proceed to Prong
    Two.
•   Claim limitations that do not fall within the enumerated groupings
    should not be treated as abstract ideas except in rare circumstances (see
    slide 31 for more information).

                        Email questions to PatentQuality@uspto.gov                            21
                    Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.98 Page 23 of 44
Groupings of abstract ideas
Mathematical concepts                                          Certain methods of organizing
•    Mathematical relationships                                human activity
•    Mathematical formulas or equations                        •   Fundamental economic principles or
                                                                   practices (including hedging, insurance,
•    Mathematical calculations
                                                                   mitigating risk)
                                                               •   Commercial or legal interactions
Mental processes                                                   (including agreements in the form of
                                                                   contracts; legal obligations; advertising,
•    Concepts performed in the human mind                          marketing or sales activities or behaviors;
     (including an observation, evaluation,                        business relations)
     judgment, opinion)
                                                               •   Managing personal behavior or
                                                                   relationships or interactions between
                                                                   people (including social activities,
NOTE: The recitation of generic computer components in a           teaching, and following rules or
claim does not necessarily preclude that claim from reciting       instructions)
an abstract idea.
                               Email questions to PatentQuality@uspto.gov                                   22
              Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.99 Page 24 of 44
Revised Step 2A: Prong Two
•   New procedure not found in prior guidance:
     – Identifying whether there are any additional elements recited in the claim beyond the
       judicial exception(s), and
     – Evaluating those additional elements to determine whether they integrate the
       exception into a practical application of the exception.

•   “Integration into a practical application”
     – Requires an additional element or a combination of additional elements in the claim to
       apply, rely on, or use the judicial exception in a manner that imposes a meaningful
       limit on the judicial exception, such that the claim is more than a drafting effort
       designed to monopolize the exception.
     – Uses the considerations laid out by the Supreme Court and the Federal Circuit to
       evaluate whether the judicial exception is integrated into a practical application.



                       Email questions to PatentQuality@uspto.gov                              23
             Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.100 Page 25 of 44
Prong Two considerations: Introduction
•   Most of these considerations should be familiar to you.
    – As noted in the following slides, most of the considerations are discussed in MPEP
      2106.05 and sub-sections 2106.05(a) through 2106.05(h) with respect to Step 2B.
    – Unless otherwise specified in the 2019 PEG, you should evaluate these considerations
      in Step 2A Prong Two the same way you have been evaluating them in Step 2B.

•   The 2019 PEG modifies the considerations in two ways:
    – The improvements consideration is evaluated differently in Step 2A Prong Two than in
      the streamlined analysis or Step 2B.
    – Adds a new consideration based on case law including Vanda, for evaluation of
      particular treatment or prophylaxis limitations.




                       Email questions to PatentQuality@uspto.gov                            24
                Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.101 Page 26 of 44
Prong Two considerations: Details
Limitations that are indicative of integration           Limitations that are not indicative of
into a practical application:                            integration into a practical application:
•   Improvements to the functioning of a computer        •   Adding the words “apply it” (or an equivalent)
    or to any other technology or technical field -          with the judicial exception, or mere
    see MPEP 2106.05(a)                                      instructions to implement an abstract idea on
•   Applying or using a judicial exception to effect a       a computer, or merely uses a computer as a
    particular treatment or prophylaxis for a disease        tool to perform an abstract idea - see MPEP
    or medical condition – see Vanda memo                    2106.05(f)
•   Applying the judicial exception with, or by use      •   Adding insignificant extra-solution activity to
    of, a particular machine - see MPEP 2106.05(b)           the judicial exception - see MPEP 2106.05(g)
•   Effecting a transformation or reduction of a         •   Generally linking the use of the judicial
    particular article to a different state or thing -       exception to a particular technological
    see MPEP 2106.05(c)                                      environment or field of use – see MPEP
                                                             2106.05(h)
•   Applying or using the judicial exception in some
    other meaningful way beyond generally linking
    the use of the judicial exception to a particular
    technological environment, such that the claim           Whether claim elements represent only well-
    as a whole is more than a drafting effort                understood, routine, conventional activity is
    designed to monopolize the exception - see                   considered at Step 2B and is not a
    MPEP 2106.05(e) and Vanda memo                                   consideration at Step 2A.
                           Email questions to PatentQuality@uspto.gov                                      25
            Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.102 Page 27 of 44
Prong Two excludes the “WURC” consideration
•   As noted on the preceding slide, there is no evaluation of well-
    understood, routine, conventional (“WURC”) activity in Prong Two.
•   Examiners should give weight to all of the claimed additional elements
    in Prong Two, even if those elements represent well-understood, routine,
    conventional (“WURC”) activity.
    – Because Step 2A excludes consideration of WURC, a claim that includes WURC
      elements may still integrate an exception into a practical application.
    – Do not evaluate WURC unless the analysis proceeds to Step 2B.




                      Email questions to PatentQuality@uspto.gov                          26
       Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.103 Page 28 of 44
What remains the same: Step 2B



                                           •    Still analyze inventive concept
                                                (aka “significantly more”) in 2B
                                           •    Even if claim ends up in Step
                                                2B, it may still be eligible
                                                 – E.g., claim recites an element
                                                   or combination of elements
                                                   that is unconventional




                 Email questions to PatentQuality@uspto.gov                          27
              Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.104 Page 29 of 44
Still analyze for inventive concept in Step 2B
•   In Step 2B, evaluate whether the claim recites additional elements that
    amount to an inventive concept (aka “significantly more”) than the
    recited judicial exception.
     – If the claim as a whole amounts to significantly more than the exception itself (there is
       an inventive concept in the claim), the claim is eligible.
     – If the claim as a whole does not amount to significantly more (there is no inventive
       concept in the claim), the claim is ineligible.

•   Same procedure as in prior guidance:
     – Identifying whether there are any additional elements recited in the claim beyond the
       judicial exception(s), and
     – Evaluating those additional elements individually and in combination to determine
       whether they amount to significantly more, using the considerations discussed on the
       following slides.

                        Email questions to PatentQuality@uspto.gov                             28
              Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.105 Page 30 of 44
Eligibility at Step 2B
•   Revised Step 2A overlaps with Step 2B, and thus, many of the considerations
    need not be reevaluated in Step 2B because the answer will be the same.
•   However, if an examiner had previously concluded under revised Step 2A that an
    additional element was insignificant extra-solution activity, they should
    reevaluate that conclusion in Step 2B.
     – If such reevaluation indicates that the element is unconventional or otherwise more
       than what is well-understood, routine, conventional activity in the field, this finding
       may indicate that an inventive concept is present and that the claim is thus eligible.
     – For example, when evaluating a claim reciting an abstract idea such as a mathematical
       equation and a series of data-gathering steps that collect a necessary input for the
       equation, an examiner might consider the data-gathering steps to be insignificant
       extra-solution activity in revised Step 2A, and therefore find that the judicial exception
       is not integrated into a practical application. However, when the examiner reconsiders
       the data gathering steps in Step 2B, the examiner could determine that the
       combination of steps gather data in an unconventional way and, therefore, provide an
       “inventive concept,” rendering the claim eligible at Step 2B.
                        Email questions to PatentQuality@uspto.gov                              29
                Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.106 Page 31 of 44
Step 2B considerations overlap with Step 2A
Limitations that are indicative of an inventive          Limitations that are not indicative of an
concept (aka “significantly more”):                      inventive concept (aka “significantly more”):
•   Improvements to the functioning of a computer,       •   Adding the words “apply it” (or an equivalent)
    or to any other technology or technical field -          with the judicial exception, or mere
    see MPEP 2106.05(a)                                      instructions to implement an abstract idea on
•   Applying the judicial exception with, or by use          a computer, or merely uses a computer as a
    of, a particular machine - see MPEP 2106.05(b)           tool to perform an abstract idea - see MPEP
                                                             2106.05(f)
•   Effecting a transformation or reduction of a
    particular article to a different state or thing -   •   Adding insignificant extra-solution activity to
    see MPEP 2106.05(c)                                      the judicial exception - see MPEP 2106.05(g)
•   Applying or using the judicial exception in some     •   Generally linking the use of the judicial
    other meaningful way beyond generally linking            exception to a particular technological
    the use of the judicial exception to a particular        environment or field of use – see MPEP
    technological environment, such that the claim           2106.05(h)
    as a whole is more than a drafting effort            •   Simply appending well-understood,
    designed to monopolize the exception - see               routine, conventional activities previously
    MPEP 2106.05(e) and Vanda memo                           known to the industry, specified at a high
•   Adding a specific limitation other than what             level of generality, to the judicial exception
    is well-understood, routine, conventional                - see MPEP 2106.05(d) and Berkheimer
    activity in the field - see MPEP 2106.05(d)              memo

                           Email questions to PatentQuality@uspto.gov                                     30
              Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.107 Page 32 of 44
Procedure for tentative abstract ideas
•   There may be rare circumstances in which an examiner believes a claim limitation
    should be treated as an abstract idea (“tentative abstract idea”) even though it
    does not fall within the enumerated groupings of abstract ideas
•   In such circumstances, the examiner should evaluate the claim under the 2019
    PEG:
     – If the claim as a whole integrates the tentative abstract idea into a practical
       application, the claim is eligible. This concludes the eligibility analysis. Otherwise,
       proceed to Step 2B.
     – In Step 2B, if the claim as a whole provides an inventive concept, the claim is eligible.
       This concludes the eligibility analysis. Otherwise, the examiner should bring the
       application to the attention of the TC director.
     – A rejection of a claim reciting a tentative abstract idea must be approved by the TC
       director (which approval will be indicated in the file record of the application), and
       must provide a justification for why such claim limitation is being treated as reciting an
       abstract idea.
                        Email questions to PatentQuality@uspto.gov                             31
             Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.108 Page 33 of 44
Reminders and takeaways
•   Treat the claim as a whole – consider            •   The key inquiry in revised Step 2A is
    all of the recited limitations when                  whether a claim that recites a
    determining eligibility.                             judicial exception is directed to the
•   No longer use the “Eligibility Quick                 judicial exception itself, or is instead
    Reference Sheet Identifying Abstract                 directed to a practical application of
    Ideas” when determining whether a                    the judicial exception.
    claim recites an abstract idea.                  •   Practice compact prosecution – this
•   Whether claim elements represent                     includes addressing all statutory
    only well-understood, routine,                       requirements (not just eligibility)
    conventional activity is considered                  and pointing applicants to eligible
    at Step 2B and is not a                              subject matter in the specification
    consideration at Step 2A.                            when possible.



                       Email questions to PatentQuality@uspto.gov                              32
    Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.109 Page 34 of 44




101-RELATED RESOURCES




              Email questions to PatentQuality@uspto.gov                          33
            Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.110 Page 35 of 44
Impact
•   The 2019 PEG supersedes:
    – MPEP 2106.04(II) (Eligibility Step 2A: Whether a Claim Is Directed to a Judicial
      Exception)
    – All versions of the “Eligibility Quick Reference Sheet Identifying Abstract
      Ideas”
•   A chart of affected MPEP sections is posted on the subject matter
    eligibility webpage.


Note: Any claim considered eligible under prior guidance should still be
considered eligible under the 2019 PEG.


                      Email questions to PatentQuality@uspto.gov                          34
              Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.111 Page 36 of 44
Examples
•   The USPTO has issued numerous examples showing how to apply its eligibility
    guidance to analyze various fact patterns.
     – New examples 37-42 present hypothetical claims that are analyzed under the 2019
       PEG. These examples address abstract ideas, computer-related inventions, and
       software.
     – Existing examples 1-36 were issued prior to the 2019 PEG, and some of them present
       analyses that may not be entirely consistent with the 2019 PEG. Thus, although all the
       claims indicated as eligible in prior examples 1-36 are still eligible today, you should
       use these examples with caution.




                        Email questions to PatentQuality@uspto.gov                                35
              Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.112 Page 37 of 44
New form paragraphs
•   The 2019 PEG affects some of the eligibility-related form paragraphs.
     – Form paragraph 7.05.015 is superseded and replaced with new form paragraphs
       7.05.016 and 7.05.017.

•   For “Step 2B” rejections (claim is directed to a judicial exception without
    providing an inventive concept/significantly more), use existing form
    paragraphs 7.04.01, 7.05 and the following new form paragraph(s):
     – If the recited judicial exception is an abstract idea enumerated in the 2019 PEG, a
       law of nature, or a natural phenomenon, use new form paragraph 7.05.016; or
     – If the recited judicial exception is an abstract idea that is not enumerated in the
       2019 PEG, use new form paragraph 7.05.016 and new form paragraph 7.05.017
       because TC director approval is required.




                        Email questions to PatentQuality@uspto.gov                           36
               Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.113 Page 38 of 44
Section 101 form paragraphs
Form Paragraph                                                                      Status
7.04.01 Statement of Statutory Basis, 35 U.S.C. 101                               Unchanged
                                                                        (except for cross-references to
7.05 Rejection, 35 U.S.C. 101, -Heading Only-                           other FP in the examiner notes)
7.05.01 Rejection, 35 U.S.C. 101, Nonstatutory (Not One of the Four
Statutory Categories)
7.05.015 Rejection, 35 U.S.C. 101, Nonstatutory (Directed to a                      Deleted
Judicial Exception without Significantly More)                               (use 7.05.016 instead)
7.05.016 Rejection, 35 U.S.C. 101, Nonstatutory (Directed to a                        New
Judicial Exception without an Inventive Concept/Significantly More)

7.05.017 Rejection, 35 U.S.C. 101, TC Director Approval for Non-                      New
Enumerated Abstract Idea



                          Email questions to PatentQuality@uspto.gov                                      37
              Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.114 Page 39 of 44
Applications in process
•   If applicant argues in response to an office action that the claims are eligible—
     – Examiners should re-evaluate the eligibility of each claim previously rejected under 35
       U.S.C. 101 in accordance with the 2019 PEG.
     – If the claim is now eligible, the rejection under 35 U.S.C. 101 should be withdrawn.
          • If the claim is still ineligible, examiners should:
                – Update the form paragraph(s) used, and
                – Ensure that the explanation of the rejection under 35 U.S.C. 101 addresses
                  why the claim recites a judicial exception, fails to integrate the judicial
                  exception into a practical application, and fails to provide an inventive
                  concept
     – Examiners should also consider the patentability of each claim under 35 U.S.C. 102
       (novelty), 103 (nonobviousness), and 112 (enablement, written description,
       definiteness)
•   The FAQ document posted on the webpage provides additional guidance on
    how to handle applications in process, including when a rejection may be made
    final when updating or maintaining a rejection.
                        Email questions to PatentQuality@uspto.gov                           38
            Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.115 Page 40 of 44
Resources
•   Subject Matter Eligibility webpage
    – www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-
      matter-eligibility
    – Includes the following resources:
        Office guidance on subject                       Other materials
         matter eligibility                                   – New form paragraphs
           – MPEP 2106 et seq. [except MPEP                   – Chart of affected MPEP sections
             2106.04(II), which has been
             superseded]                                      – Sample rejection under the
                                                                2019 PEG
           – Berkheimer memo issued on
             April 20, 2018                                   – Examples 37-42 demonstrating
                                                                how to apply the 2019 PEG
           – 2019 PEG
                                                              – Frequently Asked Questions
                                                                (FAQ) document
                      Email questions to PatentQuality@uspto.gov                              39
            Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.116 Page 41 of 44
Public comments
•   Public comment period is open through March 8, 2019

•   Comments may be submitted to:

       Eligibility2019@uspto.gov

•   A link to the comments will be posted on the USPTO’s Subject Matter
    Eligibility webpage




                      Email questions to PatentQuality@uspto.gov                          40
           Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.117 Page 42 of 44



Let’s chat about
2019 Revised Patent
Subject Matter Eligibility Guidance
Bob Bahr
Deputy Commissioner for Patent Examination Policy


Email your questions to PatentQuality@uspto.gov




                       Email questions to PatentQuality@uspto.gov
       Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.118 Page 43 of 44




Thank you for joining us today!


Patent Quality Chat
Webinar Series 2019
January 10, 2019




                 Email questions to PatentQuality@uspto.gov
Case 2:20-cv-00590-JCB Document 2-6 Filed 08/19/20 PageID.119 Page 44 of 44




          Email questions to PatentQuality@uspto.gov
